759 F. Supp. 1238 (1990)
UNITED STATES of America
v.
Calvin ROYAL.
No. 1:90-CR-119-3.
United States District Court, E.D. Texas, Beaumont Division.
December 28, 1990.
Debra A. Carr, Asst. U.S. Atty., Beaumont, Tex., for plaintiff.
Donald O. Pinkston, New Orleans, La., for defendant.

MEMORANDUM ORDER
COBB, District Judge.
The defendant, Calvin Royal, was ordered detained by Magistrate Hines, pending trial. Royal filed a motion for revocation of detention order. The court has heard the motion, and enters the following findings and conclusions:
This court has authority to review the magistrate's order pursuant to 18 U.S.C. § 3145(b). The court reviews the record made before the magistrate, together with any additional evidence presented.
Royal offered only two new pieces of evidence to this court: a letter recommending a relative, Mrs. Iford, for employment; and a letter from the Drug Enforcement *1239 Administration, confirming Royal is still litigating a seizure of currency. Royal's argument at hearing on this motion essentially reiterated his argument before the magistrate.
Royal is charged with two counts of conspiracy to distribute and possess with intent to distribute 500 grams or more of a substance containing cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Royal is further charged with one count of possessing with intent to distribute 500 grams or more of a substance containing cocaine, in violation of 21 U.S.C. § 841(a)(1). These offenses carry a maximum penalty of ten years or more, raising a statutory presumption of danger to the community and risk of flight. 18 U.S.C. § 3142(e).
Royal lives in Kenner, Louisiana, and has moved four times in the past two years. He has been unemployed since 1988. He has a prior drug conviction in Louisiana in 1987, and six subsequent arrests. Two of those arrests occurred while he was on probation resulting from his 1987 conviction. Royal's evidence offered in rebuttal fails to show he could conform his conduct to the law if released. Drug offenses, by their nature, constitute a danger to the community. United States v. Cox, 635 F. Supp. 1047 (D.Kan.1986).
This court concludes from clear and convincing evidence Royal would pose a danger to the community if released. No condition or combination of conditions could reasonably assure the safety of any other person in the community. The magistrate's order of detention is AFFIRMED, and the defendant is ORDERED DETAINED pending trial.